IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                         :   No. 2901 Disciplinary Docket No. 3
                                          :
 BARRY JAY BERAN, A/K/A BARRY J.          :   No. 101 DB 2022
 BERAN                                    :
                                          :   (Supreme Court of New Jersey, Nos. D-
                                          :   109 and D-129 September Term 2020)
                                          :
                                          :   Attorney Registration No. 35896
                                          :
                                          :   (Out of State)




                                       ORDER



PER CURIAM

       AND NOW, this 5th day of October, 2022, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Barry Jay Beran, a/k/a Barry J. Beran, is suspended from the practice of law in the

Commonwealth of Pennsylvania for a period of three years, consecutive to the three-year

term of suspension ordered by this Court on May 6, 2021. He shall also comply with all

the provisions of Pa.R.D.E. 217.